Citation Nr: 9909114	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  95-12 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama


THE ISSUE

Entitlement to a total rating for compensation purposes based 
on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had verified active service from July 1957 to 
July 1961 and January 1964 to January 1965.  He apparently 
had inactive duty training from July 1961 to January 1963 and 
was not eligible for complete separation when discharged from 
a period of service from January 1963 to January 1964.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 1994 rating decision by the 
Montgomery, Alabama, Regional Office (RO), which, in part, 
denied a total rating based upon individual unemployability.  
In a March 1995 Substantive Appeal, appellant requested a 
"Travel Board" hearing.  Appellant failed to report for 
such hearing.  However, in response to appellant's 
representative's February 1998 written request for another 
hearing, in May 1998, the Board remanded the case to the RO 
to reschedule a "Travel Board" hearing.  Such hearing was 
conducted before the undersigned Board member in November 
1998.  

The Board construes the appellate issue as limited to that 
delineated on the title page of this decision, and will 
proceed accordingly.  Although the Board notes that other 
issues raised in written statements by appellant are in 
various stages of development, since these issues have not 
been fully developed for appellate review, and in view of the 
favorable decision on the instant issue below, the appellate 
decision is limited to the instant issue.


FINDINGS OF FACT

1.  The appellant reportedly has completed high school.

2.  Appellant has had occupational experience as a mechanic, 
vocational school teacher (automotive instructor), and power 
plant boiler operator/supervisor.

3.  Appellant reportedly has not been gainfully employed for 
many years.

4.  Appellant's service-connected disabilities, as classified 
by the RO are, post-traumatic stress disorder, currently 
rated as 50 percent disabling; convulsive disorder, currently 
rated as 10 percent disabling; residuals of spinal meningitis 
with hypoesthesia of the right side of the face with 
headaches, currently rated as 10 percent disabling; and right 
index finger injury with nail malformation and dental trauma 
involving fractures of teeth #8 and #29, each currently rated 
as noncompensable.  When combined, the service-connected 
disabilities are evaluated as 60 percent disabling.

5.  It is more than likely that the appellant's service-
connected disabilities are of sufficient severity as would 
prevent him from engaging in some form of substantially 
gainful employment consistent with his education and 
occupational experience. 


CONCLUSION OF LAW

With resolution of reasonable doubt in his favor, appellant 
has service-connected disabilities that are sufficient to 
produce unemployability.  38 U.S.C.A. §§ 1155, 5107(b) (West 
1991); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.18 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Appellant contends that his service-connected disabilities 
are of such severity as to preclude gainful employment.  It 
is requested that applicable statutory and regulatory 
provisions be considered; and that the benefit-of-the-doubt 
doctrine should be applied.  It is argued that although on 
recent January and February 1997 VA psychiatric and 
psychologic examinations, the examiners' assessments as to 
the severity of appellant's psychiatric disability appeared 
rather inconsistent, this raises a reasonable doubt as to his 
employability as to warrant a grant of the appellate claim.  

In light of the Board's favorable decision herein granting a 
total rating based on individual unemployability, the claim 
is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  After reviewing the record, the Board would be 
remiss in not pointing out that, in deciding the issue on 
appeal, it has relied upon the existing evidence of record, 
without remanding again for additional evidentiary 
development.  

A total disability rating is based primarily on the average 
impairment of earning capacity, that is, upon the economic or 
industrial handicap which must be overcome and not from 
individual success in overcoming it.  However, full 
consideration must be given to unusual physical or mental 
effects in individual cases, to particular effects of 
occupational activities, to defects in physical or mental 
endowment preventing the usual amount of success in 
overcoming the handicap of disability, and to the effect of 
combinations of disability.  A total disability will be 
considered to exist when there is present any impairment of 
mind or body which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 4.15.  

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities; provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, and that if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  
Since the service-connected post-traumatic stress disorder, 
currently rated as 50 percent disabling, and convulsive 
disorder, currently rated as 10 percent disabling, may 
arguably be reasonably considered to "affect a single body 
system, e.g.,...neuropsychiatric" and, therefore, result in a 
combined 60 percent disability evaluation, appellant meets 
the eligibility percentage standards set forth in 38 C.F.R. 
§ 4.16(a) for assignment of a total disability rating based 
on individual unemployability.  The issue for resolution is 
whether his service-connected disabilities, in fact, render 
him unable to secure or retain any form of substantially 
gainful employment.

The evidentiary record reveals that appellant's service-
connected right index finger injury with nail malformation 
and dental trauma involving fractures of teeth #8 and #29 are 
each currently rated as noncompensable and do not 
substantially impair his employability.  

The service medical records and post-service clinical 
evidence dated in the late 1960's and 1970's reveal that 
appellant's psychiatric disorder was manifested primarily by 
anxiety, and his residuals of spinal meningitis were 
manifested primarily by minimal or slight hypoesthesia of the 
right side of the face with headaches.  See, in particular, 
May 1969, July 1976, and February 1978 VA examinations 
reports.  Significantly, on a February 1978 VA psychiatric 
examination, appellant reported that his contract had not 
been renewed as a vocational school automotive instructor 
because of cervical degenerative disc disease; and private 
clinical records dated in the 1970's revealed that in July 
1976, an automobile had fallen off a rack and injured his 
cervical spine.  However, service connection is not in effect 
for cervical degenerative disc disease; and in determining 
the issue of entitlement to a total rating based upon 
individual unemployability, service-connected disabilities 
are the only disabilities that may be considered.  See 
38 C.F.R. § 4.16(a).  

An April 1980 private medical record, a July 1980 State 
employment counseling record, a June 1980 employment 
statement, a July 1980 VA examination report, and an August 
1980 VA vocational rehabilitation counseling record indicate 
that appellant was unable to work due to cervical and/or 
lumbar spine disabilities, not his service-connected 
disabilities.  A June 1982 VA hospitalization report revealed 
that appellant was anxious, irritable, and complained of 
headaches, insomnia, cervical and lumbar pain, and 
depression.  Psychologic tests results were interpreted as 
indicating an acutely disturbed individual unable to complete 
the test correctly and constantly exaggerating or malingering 
in an effort to attain secondary gain or "cry for help."  
His psychoneurosis was medically considered to result in mild 
to moderate social and industrial inadaptability; and his 
seizure disorder was noted as fairly under control, with last 
seizure activity in 1980.  

In the 1980's, appellant's complaints included seizures, 
headaches, anxiety, and depression as well as various 
orthopedic disabilities.  An April 1985 Social Security 
Administration record indicated that appellant claimed that 
he was unemployable due to residuals of spinal meningitis 
with right facial hypoesthesia; degenerative disease; a heart 
disorder; and anxiety reaction with seizures.  He was awarded 
disability benefits on the basis that his physical and mental 
disabilities in combination precluded employment since 
January 1982.  It is reiterated that in determining the issue 
of entitlement to a total rating based upon individual 
unemployability, service-connected disabilities are the only 
disabilities that may be considered.  On April 1987 VA 
psychiatric examination, his complaints included headaches, 
anxiety, and social withdrawal.  Generalized anxiety disorder 
with depression was diagnosed and was considered to result in 
moderately-severe social, and moderately-severe to severe 
industrial, inadaptability.  

The United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals) 
(Court) held, in Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) that:

The sole fact that a claimant is 
unemployed or has difficulty obtaining 
employment is not enough.  A high rating 
in itself is a recognition that the 
impairment makes it difficult to obtain 
and keep employment.  The question is 
whether the veteran is capable of 
performing the physical and mental acts 
required by employment, not whether the 
veteran can find employment.

The negative evidence includes the fact that appellant 
maintained substantially gainful employment for many years, 
despite the severity of his service-connected disabilities; 
and that in the early 1980's, he terminated employment 
apparently due to significant non-service-connected 
disabilities, including cervical and low back discogenic 
disease, in combination with his service-connected 
disabilities.  

On December 1996 VA neurologic examination, appellant 
reported that his seizure activity occurred primarily at 
night; and that his last seizure was three nights ago.  On 
recent January 1997 VA psychiatric examination, the examiner 
opined that appellant's post-traumatic stress disorder was 
moderate to severe; and assigned a current Global Assessment 
of Functioning (GAF) Scale score of 60 to 70.  See Carpenter 
v. Brown, 8 Vet. App. 240, 242 (1995), wherein the Court 
explained that "GAF is a scale reflecting the psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness....  A 55-60 rating 
indicates "moderate difficulty in social, occupational, or 
school functioning."  See also, Cathell v. Brown, 8 Vet. 
App. 539 (1996); and Richard v. Brown, 9 Vet. App. 266, 267 
(1996), wherein the Court stated that a "GAF of 50 is 
defined as ['][s]erious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).[']"  
That examiner recommended that psychologic testing should be 
conducted.  

The positive evidence includes a recent February 1997 VA 
psychologic examination report.  On that VA psychologic 
examination, appellant's affect was restricted with depressed 
mood; and attention and concentration were impaired.  
Psychologic test results were interpreted as invalid and 
unreliable; and the results indicated probable "cry for 
help" although the possibility of malingering could not be 
ruled out.  Significantly, the psychologic test results were 
additionally interpreted as indicating considerable 
psychological distress as evidenced by unusual perceptual 
disturbances, severe depression and anxiety, paranoid 
ideation, agitation, social isolation, and multiple physical 
ailments.  The examiner concurred with the aforementioned 
psychiatric examination diagnosis of moderate to severe post-
traumatic stress disorder; and stated that appellant's 
attention/concentration impairment would have a significant 
industrial impact.  A substantial piece of positive evidence 
is the fact that on the Axis V diagnostic assessment, the 
psychologist assigned a current GAF Scale score of 42 and 
stated that appellant was unable to work and avoided social 
contact due to fear that he would become angry and lose 
control.  

The Board has also considered the testimony presented at a 
recent "Travel Board" hearing in November 1998.  During 
that hearing, appellant testified, at T.3-8, that he 
experienced depression, anger, concentration difficulties, 
social withdrawal, and approximately two seizures per week, 
with the last seizure three months ago; and that he had 
headaches approximately every 2-3 days.  

Since the February 1997 VA psychologic examination report 
opinion as to appellant's inability to work due to his 
service-connected psychiatric disability is a substantial 
piece of positive evidence regarding appellant's present 
unemployment status, and without evidence to the contrary, 
said VA medical opinion that he is presently unemployable due 
to service-connected disability is accepted by the Board as 
credible.  The Board is also aware of the guidance of the 
Court that the "ability to work only a few hours a day or 
only sporadically is not the ability to engage in 
substantially gainful employment."  Moore v. Derwinski, 
1 Vet. App. 356, 358 (1991).

It is the Board's opinion that the positive and negative 
evidence is in relative equipoise as to whether appellant's 
service-connected disabilities, either singularly or in 
combination, preclude all forms of substantially gainful 
employment.  There is a lack of recent credible evidence to 
support the proposition that he is, in fact, employable, or 
that his unemployability is attributable primarily to 
disabilities for which service connection is not in effect.  
His service-connected disabilities have been shown to be 
rather serious, as reflected in the combined 60 percent 
evaluation currently in effect.  Moreover, the recent 
February 1997 VA psychologic examination medical opinion 
attributes appellant's inability to engage in gainful 
employment to the service-connected psychiatric disability.  
The Board must consider only independent medical evidence to 
support its findings rather than provide its own medical 
judgment.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).

For the foregoing reasons, and without any clear or direct 
evidence of the appellant's ability to engage in gainful 
employment when considering solely the service-connected 
disabilities, the Board concludes that the service-connected 
disabilities more likely preclude substantially gainful 
employment.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.340, 
3.341, 4.15, 4.16.  Accordingly, entitlement to a total 
rating based on individual unemployability is granted.


ORDER

A total rating for compensation purposes based upon 
individual unemployability is granted, subject to the 
applicable provisions governing payment of monetary awards.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 
- 7 -


- 7 -


